Balletta, J. P., and Rosenblatt, J.,
dissent and vote to reverse the order appealed from, on the law, to deny the plaintiffs motion to amend his notice of claim, and to grant the defendant’s cross motion to dismiss the complaint, in the following memorandum: There were apparently no witnesses to the accident, and it apparently was not reported to the police or any personnel of the defendant.
At a subsequently-held hearing held pursuant to General Municipal Law § 50-h, the plaintiff testified that there was only one stairwell between the second and first floors, and *487that his slip and fall was caused solely by some eggs which were on the steps. Approximately 16 months after that hearing, and 20 months after the accident, the plaintiff moved for leave to serve an amended notice of claim to specify on which of the two staircases in the building he had actually fallen. In support of the motion, the plaintiff’s attorney stated that "[recently in conducting an inspection of the premises, we learned that there are, in fact, two staircases running from the upper floors”.
The purpose of the statutory notice of claim requirement (see, General Municipal Law § 50-e) is to provide a public corporation with an adequate opportunity to investigate the circumstances surrounding an accident and to explore the merits of the claim while information is still readily available (see, Mazza v City of New York, 112 AD2d 921; Caselli v City of New York, 105 AD2d 251). Prompt and accurate information is especially important in a case such as this which involves an allegedly defective condition that is transitory in nature (see, Fendig v City of New York, 132 AD2d 520). The original notice of claim, by failing to specify on which staircase the accident occurred, failed to describe the accident location with sufficient particularity to enable the defendant to conduct a proper investigation of the actual accident site and to otherwise assess the merits of the claim.
The case of Zinnamon v City of New York (197 AD2d 618), cited by the majority, is distinguishable. In Zinnamon, the notice of claim specified the correct location of the accident but, as the result of a typographical error, listed the wrong date. The record in Zinnamon further shows that, although the plaintiff therein did not formally move to amend his notice until a year and a half after the commencement of the action, he had, in fact, reserved a notice of claim on the City with the correct date within just a few days after the expiration of the 90-day claim period and had given the correct date in his complaint and at the 50-h hearing. Here, however, the plaintiff strenuously insisted for nearly two years that there was only one stairway in his building, although both stairways were near his apartment and he had lived in the apartment for approximately eight months prior to the accident.
It is clear then that the defendant was prejudiced because the defect in the notice of claim, compounded by the defects in the plaintiff’s testimony at the 50-h hearing, deprived it of the opportunity to conduct the type of prompt and adequate investigation that General Municipal Law § 50-e is intended to provide. Moreover, that prejudice was not dissipated merely *488because the plaintiff finally provided the defendant with a specific description of the place where the claim arose more than 19 months after the date of the injury (see, Serrano v City of New York, 143 AD2d 652; see also, Barno v New York City Hous. Auth., 185 AD2d 292).
Accordingly, we conclude that the Supreme Court improvidently exercised its discretion when it granted the plaintiffs motion for leave to serve an amended notice of claim, and denied the defendant’s cross motion to dismiss the complaint (see, Serrano v City of New York, supra; Couture v City of New York, 124 AD2d 776).